IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0493
                             Filed March 30, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SAMUEL EDWARD SEIDELL JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark J. Smith, Judge.



      Samuel Seidell Jr. appeals the district court’s denial of his application to

modify his sex offender registration requirements. AFFIRMED.




      John O. Moeller, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.




      Considered by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                          2


BOWER, Chief Judge.

       Samuel Seidell Jr. appeals the district court’s denial of his application to

modify his sex offender registry (SOR) requirement. Finding no abuse of discretion

or consideration of improper factors, we affirm.

I. Background Facts.

       In 2010, Seidell pleaded guilty to third-degree sexual abuse, in violation of

Iowa Code sections 709.4(1) and 709.4(2)(b) (2009), a forcible felony.1           He

received a ten-year prison sentence, was placed on the SOR, and would be on

lifetime special sentence parole upon release from prison. He is required to

register for life as the offense is an “aggravated offense against a minor” under

Iowa Code section 692A.101(2).

       Seidell was released to a work release facility in 2014 and successfully

completed his sex offender program requirements in 2015. Seidell is considered

a Tier III sex offender, see Iowa Code § 692A.102(1)(c)(10), which requires he

regularly report to a parole officer and report to the sheriff four times per year. He

is also subject to the 2000-foot residency restrictions imposed by Iowa Code

section 692A.114.

       In June 2020, Seidell obtained a stipulation from the Iowa Department of

Corrections (DOC) that he had fulfilled the criteria to apply for modification of the




1 The statutory provision states, “A person commits sexual abuse in the third
degree when the person performs a sex act[,] . . . [t]he act is between persons
who are not at the time cohabitating as husband and wife[,] and . . . [t]he other
person is twelve or thirteen years of age.” Iowa Code § 709.4(2)(b). Seidell
admitted that when he was seventeen years old he placed his penis into the vagina
of a twelve-year-old.
                                           3


2000 foot residency restriction of his SOR terms.2 Seidell then filed his application

for modification in the district court, which the State resisted.

       At the hearing, Seidell testified he was working, “staying out of trouble, clean

and sober, following the parole guidelines,” and complying with the residency

requirements.    He asked for a full release from the SOR.            Seidell’s counsel

indicated he was not eligible for full release but understood his age precluded a

recommendation for full release by the DOC.3

       The now-adult victim, K.S., made a statement to the court opposing

Seidell’s release:

       I remember when I was [twelve] literally sitting at—you know, in court
       and I remember the judge before saying that I was supposed to get
       a letter in the mail whenever he was getting released. I now have
       my own child, and so I don’t know how long he’s been out of prison,
       not to mention a family member of his just contacted me two days
       ago asking me to just let it go and to lift the restraining order.
                 Also, in his statement he just made he still believes that he did
       not rape anyone or he didn’t harm me or he didn’t do anything wrong.
       . . . . I can’t wipe those memories out of my head. I can’t wipe out
       the fear that I have for my child to go to school. . . . I can’t—if he sees
       no wrong in his actions, I mean, who’s to say, like, it wouldn’t happen
       again or worse or—you know what I mean?

       In its ruling, the court noted Seidell had received disciplinary reports while

incarcerated and in the work release center. The district court also noted that

because Seidell was not at a “very low risk” of reoffending under the evaluation

criteria, the DOC would only stipulate to modification of the 2000-foot residency


2 The stipulation verified (1) it had been at least five years since Seidell was
required to register as a sex offender, (2) Seidell had completed all required sexual
offense treatment programming, (3) a sex offender risk assessment had been
completed, and Seidell was determined to be at low or below-average risk to
reoffend, and (4) he was not incarcerated. See Iowa Code § 692A.128 (2020)
(establishing the criteria for SOR requirement modification).
3 Seidell attempted to testify his ineligibility was due to his age and the court could

nonetheless provide him with a full release from SOR restrictions.
                                           4


restriction. The court noted the difference between the victim’s description and the

offense and Seidell’s:

       In investigating the sex offense, the author of the evaluation indicates
       that the victim stated that she fell asleep on the couch and awoke to
       find Mr. Seidell on top of her. The victim further claimed that Mr.
       Seidell then had unprotected vaginal intercourse with her. She
       further indicates that she told him to get off of her. Mr. Seidell, in his
       interview with the evaluator on May 28, 2020, indicated that the
       intercourse was consensual and he committed the sex act
       “unintentionally.”

       The court then described Seidell’s testimony at the hearing:

       The court observed Mr. Seidell via video on Zoom. The court was
       appalled at the lack of remorse exhibited by Mr. Seidell during his
       testimony and lack of empathy for the victim who he knew was
       listening to the testimony by phone. Mr. Seidell still refuses to take
       full responsibility for the sex abuse perpetrated on this then [twelve]-
       year-old girl. He stated at the end of the hearing that, “I’m not this
       monster that my victim claims me to be. I didn’t rape her while she
       was sleeping.” He was then cut off by his attorney, who indicated
       that we are not re-litigating this case.
               While this is true, the court does take into consideration the
       appalling lack of remorse exhibited by Mr. Seidell during the hearing.
       His facial expressions and demeanor during the victim’s statement
       also indicate to the court that he does not fully comprehend the
       gravity of perpetrating sexual abuse on [a] [twelve]-year-old girl who
       is now an adult. Given the victim’s statement, this incident has had
       a lifelong impact on her.

       The court denied Seidell’s application, concluding:

               In deciding whether or not to grant the requested relief to
       Mr. Seidell, the court considers the safety of the community as well
       as Mr. Seidell’s accomplishments since release from prison. In
       weighing these factors, the court finds that Mr. Seidell’s testimony,
       as well as his demeanor during the hearing, indicate that he is not
       fully aware of the impact that he has had on this victim. Given this
       fact, the court finds that he is still a threat to the community given his
       minimization of what he did when he committed sexual abuse on a
       [twelve]-year-old child.
                                           5


       On appeal, Seidell asserts the court erred in denying his application for

modification in light of the DOC stipulation to modification and the court considered

an improper factor in its ruling.

II. Scope and Standard of Review.

               Iowa Code section 692A.128 provides that the district court
       may consider modification of the sex offender registration obligation
       if certain criteria are met. This initial threshold determination is
       reviewed for correction of errors at law. Any other questions
       involving interpretation of Iowa Code chapter 692A are also
       reviewable for correction of errors at law.

Fortune v. State, 957 N.W.2d 696, 702–03 (Iowa 2021) (citations omitted).

III. Discussion.

       Seidell seems to assert that because he obtained a stipulation from the

DOC, the court was required to modify his SOR terms.                However, section

692A.128(2) states “[a]n application shall not be granted unless” certain threshold

requirements are met. Id. at 703 (“The statute generally provides that in order to

be considered for modification, the offender must satisfy several threshold

requirements.”). The DOC stipulation is one of those criteria. See Iowa Code

§ 692A.128(2)(e).     But meeting the threshold requirements does not require

modification. As noted by our supreme court,

               Once the initial threshold is met, the district court may grant
       modification. . . . [T]he term “may” ordinarily vests the trial court with
       discretion. “An abuse of discretion occurs when a district court
       exercises its discretion on grounds or for reasons clearly untenable
       or to an extent clearly unreasonable.” “A ground or reason is
       untenable when it is not supported by substantial evidence or when
       it is based on an erroneous application of the law.”

Fortune, 957 N.W.2d at 703 (emphasis added) (citations omitted).
                                           6


       If the applicant meets the threshold statutory requirements, the district court

decides whether the registration requirements should be modified. Id. at 705. The

district court is to consider

       only those factors that bear on whether the applicant is at low risk to
       reoffend and there is no substantial benefit to public safety in
       extending the registration requirements. We note that “low risk” does
       not mean no risk. As noted by one authority, “professional norms
       prohibit psychosexual evaluators from making ‘statements asserting
       that [an individual] is no longer at any risk to reoffend.’” [Wayne A.]
       Logan, [Database Infamia: Exit from the Sex Offender Registries,]
       2015 Wis. L. Rev. [219,] 232 (quoting Ass’n for Treatment of Sexual
       Abusers, Practice Standards and Guidelines for the Evaluation,
       Treatment, and Management of Adult Male Sexual Abusers 22
       (2005)); see also Patterson v. Foote, 204 P.3d 97, 102 (Or. Ct. App.
       2009) (“The requirement that the petitioner prove that he or she no
       longer poses a ‘threat to the safety of the public’ likewise provides no
       support for the state’s insistence upon proof of a complete and total
       absence of a risk of reoffense.”). And, conclusory appeals to public
       safety do not defeat a modification application. The threat to public
       safety must be tied to the individual applicant and the record
       established in each case.

Id. at 706.

       Seidell argues the court considered an irrelevant factor—his lack of

remorse. He asserts that lack of remorse is not a risk factor considered in the

scientific tests and therefore it should be given no weight. We cannot agree. The

supreme court in Fortune found that “the district court erred in relying on a lack of

remorse that did not have a factual basis in the record.” Id. at 709 (emphasis

added). Thus, the court implies lack of remorse is a proper factor to consider if

there is a factual basis for the finding. Seidell does not challenge the court’s finding

of lack of remorse.

       The court considered proper factors and did not abuse its discretion in

denying the application to modify. We therefore affirm.

       AFFIRMED.